Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2019 has been considered by the examiner.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernet (US 2010/0134869) in view of Cook (US 2003/0179804).

    PNG
    media_image1.png
    234
    470
    media_image1.png
    Greyscale

Regarding claim 1, Bernet discloses an optical device (Fig. 1) comprising: a plurality of optical sub-elements (OSEs) (DOE1 and DOE2); and 
configured to set relative angular positions of at least two OSEs of the plurality of OSEs ([0034], “a set of … successive DOEs … with a focal length that can be continuously changed in a broad (selectable) range by a mutual rotation”),

Bernet does not specifically disclose a rotatable chassis supporting the plurality of OSEs, the rotatable chassis configured to set relative angular positions. 
However Cook, in the same field of endeavor, teaches a rotatable chassis (Fig. 1, 116 and 118) supporting a plurality of OSEs (112, 114), the rotatable chassis configured to set relative angular positions ([0011], “Rotary elements 116 and 118 allow for the rotation of diffraction gratings 112 and 114”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical device of Bernet with the a rotatable chassis supporting the plurality of OSEs, the rotatable chassis configured to set relative angular positions as taught by Cook, for the purpose of controlling the angular positions of the optical elements. 
Regarding claim 2, Bernet in view of Cook teaches all the limitations as stated in claim 1 rejection and Bernet further discloses wherein a phase profile of each of the at least two OSEs of the plurality of OSEs is spiral shaped ([0081], “DOE elements … phase patterns of spiral phase elements”) and rotationally asymmetric (as shown in Fig. 12).
Regarding claim 3, Bernet in view of Cook teaches all the limitations as stated in claim 2 rejection and Bernet further discloses wherein a phase profile of at least one OSE of the plurality of OSEs is a phase conjugate of a phase profile of another OSE of the plurality of OSEs ([0036], “all further DOE plots … white and dark correspond to phase values … T.sub.lens1 and T.sub.lens2 are complex conjugates”).
Regarding claim 5, Bernet in view of Cook teaches all the limitations as stated in claim 1 rejection and Bernet further discloses wherein the at least two OSEs are positioned at a distance of about 10 µm to about 2 µm from each other ([0006], “placing the two DOEs in succession and in parallel to each other in a certain distance, preferably 10 µm or less”).
Regarding claim 6, Bernet in view of Cook teaches all the limitations as stated in claim 1 rejection and Bernet further discloses wherein at least one OSE of the plurality of OSEs is a planar optical element (POE) ([0029], “quartz plate”).
Regarding claim 7, Bernet in view of Cook teaches all the limitations as stated in claim 6 rejection and Bernet further discloses wherein the POE includes a metasurface ([0029], “calculated phase landscapes are imprinted into a material with techniques like photolithography, electron beam lithography, or mechanical micro-machining”). 
Regarding claim 8, Bernet in view of Cook teaches all the limitations as stated in claim 1 rejection but does not specifically disclose further comprising a controller communicably coupled to the rotatable chassis, wherein the rotatable chassis sets the relative angular positions of the at least two OSEs based on a signal received from the controller.
However Cook, in the same field of endeavor, further discloses further comprising a controller communicably coupled to a rotatable chassis ([0016], “electro-mechanical positional control elements 120 and 122 rotate diffraction gratings 112 and 114 within rotary elements 116 and 118”), wherein a rotatable chassis sets the relative angular positions of at least two OSEs based on a signal received from the controller ([0016], “controller 124 generates control signals for control elements 120 and 122 to change a rotational position of diffraction gratings 112, and 114”).

Regarding claim 9, Bernet in view of Cook teaches all the limitations as stated in claim 7 rejection but does not specifically disclose further comprising an actuator including at least one of an electric motor, a piezoelectric motor, or a microelectromechanical systems (MEMS) driver, coupled to the rotatable chassis.
However Cook, in the same field of endeavor, further discloses further comprising an actuator including at least one of an electric motor, a piezoelectric motor, or a microelectromechanical systems (MEMS) driver ([0021], “electro-mechanical positional control element 120 or 122 (FIG. 1) may be an electric motor”), coupled to a rotatable chassis ([0016], “electro-mechanical positional control elements 120 and 122 rotate diffraction gratings 112 and 114 within rotary elements 116 and 118”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical device of Bernet with the disclose further comprising an actuator including at least one of an electric motor, a piezoelectric motor, or a microelectromechanical systems (MEMS) driver, coupled to the rotatable chassis as taught by Cook, for the purpose of controlling the angular position of the optical elements.
Regarding claim 10, Bernet in view of Cook teaches all the limitations as stated in claim 6 rejection and Bernet further discloses further comprising an image sensor, wherein the plurality of OSEs are configured to be positioned in relation to the image sensor to process light entering 
Regarding claim 11, Bernet in view of Cook teaches all the limitations as stated in claim 6 rejection and Bernet further discloses further comprising a light source, wherein the plurality of OSEs are configured to be positioned in relation to the light source to process a projecting image generated by the light source ([0007], “pair of DOEs acting as a diffractive lens, … can be used in the same way as a refractive glass lens … for beam projection purposes (as, e.g., in beamers, overhead projectors, laser scanners)”).
Regarding claim 12, Bernet discloses a method comprising: providing a plurality of optical sub-elements (OSEs) (Fig. 1, DOE1 and DOE2) of an optical device (Fig. 1); determining relative angular positions of at least two OSEs of the plurality of OSEs corresponding to a focal length of the plurality of OSEs ([0034], “successive DOEs … with a focal length that can be continuously changed … by mutual rotation”). 
Bernet does not specifically disclose and controlling a rotatable chassis supporting the plurality of OSEs to set the positions of the at least two OSEs of the plurality of OSEs.
However Cook, in the same field of endeavor, teaches and controlling a rotatable chassis (Fig. 1, 116 and 118) supporting the plurality of OSEs (112 and 114) to set the positions of the at least two OSEs of the plurality of OSEs ([0011], “Rotary elements 116 and 118 allow for the rotation of diffraction gratings 112 and 114”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical device of Bernet with the and controlling a rotatable chassis supporting the plurality of OSEs to set the positions of the at least two OSEs of the 
Regarding claim 13, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection and Bernet further discloses wherein a phase profile of each of the at least two OSEs of the plurality of OSEs is spiral shaped ([0081], “DOE elements … phase patterns of spiral phase elements”) and rotationally asymmetric (as shown in Fig. 12), and wherein determining the relative angular positions includes determining the relative angular positions based on the phase profile of each of the at least two OSEs ([0083], “a set of two successive DOEs, that can act as a spiral phase element … can be continuously adjusted (and even inverted) in a selected range by adjusting the mutual rotation angle of the two DOEs”).
Regarding claim 14, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection and Bernet further discloses wherein a phase profile of at least one OSE of the plurality of OSEs is a phase conjugate of a phase profile of another OSE of the plurality of OSEs ([0036], “all further DOE plots … white and dark correspond to phase values … T.sub.lens1 and T.sub.lens2 are complex conjugates”).
Regarding claim 15, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection and Bernet further discloses further comprising positioning the at least two OSEs at a distance of about 10 µm to about 2 µm from each other ([0006], “placing the two DOEs in succession and in parallel to each other in a certain distance, preferably 10 µm or less”).
Regarding claim 16, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection and Bernet further discloses wherein a phase profile of at least one OSE of the plurality of OSEs is specified based on a phase discontinuity distribution function ([0011], 
Regarding claim 17, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection and Bernet further discloses wherein at least one OSE of the plurality of OSEs is a planar optical element (POE) ([0029], “quartz plate”).
Regarding claim 18, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection but does not specifically disclose wherein controlling the rotatable chassis supporting the plurality of OSEs includes controlling at least one of an electric motor, a piezoelectric motor, or a microelectromechanical systems (MEMS) driver.
However Cook, in the same field of endeavor, further discloses wherein controlling a rotatable chassis (Fig. 1, 116 and 118) supporting a plurality of OSEs (112 and 114) includes controlling ([0016], “controller 124 generates control signals for control elements 120 and 122 to change a rotational position of diffraction gratings 112, and 114”) at least one of an electric motor, a piezoelectric motor, or a microelectromechanical systems (MEMS) driver ([0021], “electro-mechanical positional control element 120 or 122 (FIG. 1) may be an electric motor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical device of Bernet with the wherein controlling the rotatable chassis supporting the plurality of OSEs includes controlling at least one of an electric motor, a piezoelectric motor, or a microelectromechanical systems (MEMS) driver, for the purpose of controlling the angular positions of the optical elements. 
Regarding claim 19, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection and Bernet further discloses further comprising receiving light from a light source at the plurality of OSEs and providing light from the plurality of OSEs to an image sensor ([0007], 
Regarding claim 20, Bernet in view of Cook teaches all the limitations as stated in claim 12 rejection and Bernet further discloses further comprising receiving light from light source at the plurality of OSEs and providing light from the plurality of OSEs to a projection screen ([0007], “pair of DOEs acting as a diffractive lens, … can be used in the same way as a refractive glass lens … for beam projection purposes (as, e.g., in beamers, overhead projectors, laser scanners)”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bernet (US 2010/0134869) in view of Cook (US 2003/0179804), further in view of Kamali (US 2016/0320531).
Regarding claim 4, Bernet in view of Cook teaches all the limitations as stated in claim 2 rejection but does not specifically disclose wherein a surface geometry of at least one of the at least two OSEs of the plurality of OSEs defines an optical path length, which is based on the respective phase profile.
However Kamali, in the same field of endeavor, further discloses wherein a surface geometry ([0050], “desired phase profile of the conformal metasurface is found”) of at least one of an at least two OSEs of a plurality of OSEs defines an optical path length, which is based on a respective phase profile ([0050], “phase profile can be found using ray optics approximation and by computing the optical path length”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical device of Bernet with the wherein a surface geometry of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872